USCA4 Appeal: 19-1123      Doc: 5        Filed: 07/02/2019     Pg: 1 of 2




                                              UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 19-1123


        MELINDA SCOTT,

                            Plaintiff - Appellant,

                     v.

        JOSHUA MOON; BRIAN ZAIGER,

                            Defendants - Appellees.



        Appeal from the United States District Court for the Western District of Virginia, at Big
        Stone Gap. James P. Jones, District Judge. (2:19-cv-00005-JPJ-PMS)


        Submitted: April 22, 2019                                           Decided: July 2, 2019


        Before NIEMEYER, RICHARDSON, and QUATTLEBAUM, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Melinda L. Scott, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 19-1123      Doc: 5         Filed: 07/02/2019     Pg: 2 of 2




        PER CURIAM:

               Melinda Scott seeks to appeal the district court’s order dismissing her civil

        complaint without prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) (2012). Under the

        Federal Rules of Appellate Procedure, an appellant’s brief must raise all the issues she

        wishes this court to review. Fed. R. App. P. 28. The failure to raise an issue results in its

        abandonment on appeal. See Hensley on behalf of N. Carolina v. Price, 876 F.3d 573,

        580 (4th Cir. 2017) (citing Edwards v. City of Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir.

        1999). Accordingly, we will review only the issues that Scott has identified in her brief.

               On appeal, Scott asks us to review the district court’s holding that her complaint

        failed to demonstrate that Defendants Moon and Zaiger were information content

        providers, as defined by 47 U.S.C. § 230, or that these Defendants encouraged illegal

        content about her to be posted on their websites. We agree with the district court that

        Scott’s complaint contained insufficient allegations that the Defendants provided illegal

        content about her or encouraged such content to be posted online.

               For the reasons explained by the district court, we affirm. We dispense with oral

        argument because the facts and legal contentions are adequately presented in the

        materials before this court and argument would not aid the decisional process.

                                                                                        AFFIRMED




                                                     2
